Exhibit 10.3 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June 29, 2009 (the “Commencement Date”), by and between Empire Resorts, Inc., a Delaware corporation (the “Company”), and Cliff Ehrlich (the “Executive”, and the Company and the Executive collectively referred to herein as “the Parties”). W I T N E S S E T H: WHEREAS, the Company desires to continue to employ the Executive as President and General Manager of Monticello Raceway Management, Inc., a wholly-owned subsidiary of the Company, and to enter into an agreement embodying the terms of such employment (this “Agreement”), and the Executive desires to continue employment with the Company, subject to the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises of the Parties contained herein, the Parties, intending to be legally bound, hereby agree as follows: 1.
